Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J. Hrina on 8/15/2022.

The application has been amended as follows: 
Cancel claim 14. 
Amend claim 13 as following:
13. A towel comprising: 
a base layer having a base layer surface comprising a longitudinal warp yarn, a transverse weft yarn drawn through and inserted over-and-under the longitudinal warp yarn; and 
a plurality of capsules each attached to and extending upwardly from the base layer surface; and 
wherein each capsule comprises a microfiber layer woven to the base layer surface and a silk layer disposed over the microfiber layer; and 
wherein each capsule is triangular or trilobal in cross-section; and wherein the towel has a density of between 500 and 700 grams per square meter; and
wherein the microfiber layer has a coefficient of friction of between 0.6-0.8 and the silk layer has a coefficient of friction ranging from 0.3-0.7, but is less that the microfiber coefficient of friction.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

As to claim 13, Goldberg et al. (US20050044650) discloses a towel (see e.g. towel in Par. 20) comprising: 
a base layer having a base layer surface (see e.g. surface 28, such as made of durable cloth materials in Par. 52, Fig 3); and 
a plurality of capsules (see e.g. cord corresponds to capsules) each attached to and extending upwardly from the base layer surface (see e.g. cord secured to surface 28 in Par. 52, Fig 3); and 
wherein each capsule comprises a microfiber layer (see e.g. microfiber strand 12 in Fig 3) woven to the base layer surface (see e.g. filaments are woven into a sheet in Par. 57); and 
wherein each capsule is triangular or trilobal in cross-section (see e.g. triangular projections 104 in Fig 2, where that can also be unsplit in Par. 57); and 
Hugh Silver et al. discloses wherein the base layer (see e.g. woven ground or carrier fabric, mat or web in Par. 11) comprises a longitudinal warp yarn (see e.g. ground warp yarn 10 in Par. 11 in Fig 1), a transverse weft yarn (see e.g. Fill yarn or ground weft in Par. 13,16, Par. 13-14, 16, Fig 1) drawn through and inserted over-and-under the longitudinal warp yarn (see e.g. carrier fabric, mat or web 2 which is made of warp yarn 10 and fill yarns 11 in Par. 11, Fig 1, woven from ground warp yarns and ground fill yarns in Par. 11, or weft yarn in Par. 14), and a plurality of capsules (see e.g. Fig 1). 
Maughn-Haas et al. discloses a towel for drying hair comprising both a low friction layer and a high friction layer wherein lower friction layer comprise silk in Par. 28, and it is desire to use combination of fibers including polyester and silk. Maughn-Haas et al. discloses higher-friction layer (3) for retaining water from the hair which passes through the lower-friction layer in abstract, and the low friction silk is desired to be in direct touch with hair in Par. 19. Maughn-Haas et al. also discloses the higher friction layer is desired to define cavities within the layer, thus water pass through the lower friction layer is drawn into higher friction layer where it then displaces the air in these cavities and is retained therein giving the towel its absorbent properties in Par. 27. 
Darnell et al. (US20160029718) the weight of the towel body fabric can be selected to optimize comfort and softness while still being light-weight enough to worn in a hot, sunny environment.  As would be recognized by person of skill in the relevant art, the standard measurement for weight and quality of fabrics is grams per square meter, usually abbreviated as GSM.  This number reflects the density of the fabric, and fabrics with higher weights will typically be heavier, more absorbent, and have a more luxurious feel.  A typical quality beach towel will have a weight of 450-500 GSM, while lower quality towels may only have weights of 280-350 GSM (see e.g. Par. 28) in Par. 28. 
None of Goldberg et al., Hugh Silver et al., and Maughn-Haas et al., and Darnell et al. discloses the towel as recited in claim 13, wherein the density of between 500 and 700 GSM, microfiber layer has a coefficient of friction of between 0.6-0.8 and the silk layer has a coefficient of friction ranging from 0.3-0.7, but is less that the microfiber coefficient of friction.

Claim 13, 15-18 are allowed. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783